DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 3/27/2022.
The species has been amended.  As such the examiner moves to the next species which is the combination of SEQ ID Numbers recited in Claim 1.  Therefore claims drawn to a different species has been withdrawn based upon the restriction requirement previously set forth. 
Claims 1-4, 7-16, 30, 33, 35-36, 38-42 are pending.  Claims 5-6, 17-29, 31-32, 34, 37 have been cancelled.
Claims 30, 33, 35-36, 38-41 are withdrawn as being drawn to a nonelected invention.
The rejections for  1-4, 7-16, 42 are modified or newly applied as necessitated by amendment with response to arguetmsn following.
This action is FINAL.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-16, 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims have been amended to encompass a specific set of SEQ ID Numbers and determining 90-95% specificity.  The application does not describe this specific combination nor the range of specificity.  Although paragraph 60 describes 95%, this recitation does not provide support of the specific combination of genes and the range of specificity.  

Modified Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claims 10-12 are indefinite.  Claims 10-12 contain the trademark/trade names Sentinel.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe array and the prostate cancer test and, accordingly, the identification/description is indefinite.
Response to arguments
The reply traverses the rejection.  A summary of the arguetmsn is set forth below with response to arguetmsn following.  Although the claims no longer recite the trademark sign, this does not obliviate the fact that the claim recites a trademark.  As such the rejection has been maintained. 

Modified Claim Rejections - 35 USC § 112- Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4,7-16, 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using the recited SEQ ID Numbers in the combination of claims 1, 2, 3 to determine rather the expression aggregates to an intermediate, high grade, aggressive, low/intermediate risks, does not reasonably provide enablement for  detection of any prostate risk based upon correlation expression profiles as compared to any training set.   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.  
	Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

 “Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

	Nature of the invention and breadth of the claims
	The claimed methods are drawn to classifying risk of prostate cancer and screening a subject for analysis of expression levels of the recited SEQ ID NO by contacting a biological sample and then aggregating with a training set.   
	The claims thus require knowledge of reliable and robust association between the presence of risk prostate cancer by expression of SEQ ID NO and determining risk in any sample using any training set.

Direction provided by the specification and working example
	The instant specification provides examples of using human patients and biopsies to determine correlations to particular risk of prostate cancer (example 2).  The instant specification provides a specific correlation to classify the patients as high grade and not high grade based upon a particular aggregation to a particular test sample (example 1).  However, this is not sufficient to provide guidance with regard to any sample and determining any risk of prostate cancer. 
	Relevant to the breadth of the claims, there is no analysis of any subjects and the expression of the sequences based upon comparison of any aggregation training set. There has been no analysis with regard to which aggregation training sets were predictive in any subject, and further the specification only provides a specific set with particular risk (high, low, etc.).   The claims are drawn to any correlation of aggregates of expression profile to training sets, however, the specification does describe the aggregate expression provides that would provide the likelihood of the particular risks. 

State of the art, level of skill in the art, and level of unpredictability
While the state of the art and level of skill in the art with regard to identification of expression levels in human samples is high, the unpredictability in associating any expression with a specific phenotype, as is encompassed by the claims, is even higher.  The unpredictability is demonstrated by the related art and the instant specification.
Because the claims encompass the analysis of any patient, whereas the instant specification provides only teachings of human sequences and samples, it is relevant to point out that there is a large amount of unpredictability with regard to comparing results from gene expression analysis data in humans to other even closely related animals.  
Because the claims broadly encompass determining relative amount of expression, with no standard or references with regard to what would be considered, for example, it encompasses and “training set”, it is relevant to point out that the prior art of Cheung et al (Nature Genetics 2003 Vol. 33 p. 422) teaches that there is natural variation in gene expression among different individuals.  The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (p.422, last paragraph; Fig 1).  The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3).  It is thus unpredictable as to what ‘expression profile’ is required to establish that any expression is a marker of the presence of cancer or prognosis of cancer.
Slonin teaches that a common problem when developing classification schemes based on differential expression data is ‘overfitting’ the data  (Slonin, Nature Genetics Supplement, Vol. 32, December 2002, pages 502-508) .  As a consequence, when using differential expression data to develop classification schemes, classification of the training samples may well be perfect but subsequent attempts to classify new test data fail miserably.  Here there has been no attempt to validate the classification scheme based on the disclosed gene set, and so it remains highly unpredictable as to whether or not classification based on relative expression of this gene set would be successful.  Baker also cautions that in the development of classifiers a major problem is 'overfitting' meaning that if one investigates enough classification rules, then by chance one of them is likely to perform well, and that data from samples used to develop classifiers should be split to create samples for validations (p.512, right col., lns.1-8), and that larger sample sizes should be used (p.513, left col., lns.17-31) (Baker.  Journal of the National Cancer Institute, Vol. 95, No. 7, April 2, 2003).

	Quantity of experimentation required
	A large and prohibitive amount of experimentation would be required to make and use the claimed invention.  Given that the claims generically encompass any subject organisms and any correlation of aggregation to any training set, one would have to perform large case: control studies, and validation of any results, to determine which of the elected sncRNA in any subject organisms occur and may be reliably and robustly associated with identifying subject as having any risk of prostate cancer. 
Conclusion
	Taking into consideration the factors outlined above, including the nature of the invention and breadth of the claims, the state of the art, the level of skill in the art and its high level of unpredictability, and the particular guidance in the specification including the examples, it is the conclusion that an undue amount of experimentation would be required to make and use the invention as claimed.
Response to arguments
The reply traverses the rejection.  A summary of the arguetmsn is set forth below with response to arguetmsn following.  The reply asserts that the claims have been amended to specific sequences (p. 3).  The reply asserts that 3 tests are used for differentiating between a cohorts an provide examples (p. 4).  The reply asserts that the claims have been amended to human male patients to overcome the issues with regard to different patients and samples (p. 5).  The reply asserts that unlike mRNA, circulating sncRNAs have been shown stable in blood and plasma (p. 6).  The reply asserts that the claims are drawn to a combinatorial expression of miRNA and snoRNA  which has not been studied (p. 6-7).  The reply asserts that Baker does not apply because the statistical methods used in the instant application are fully controlled and that each have unique and common targets that have a relative weighted coefficient (p. 7-8).  The reply asserts that the training set of the specification is not any training step but rather an established one and further, the application points to the applicant’s publication that has been published to prove the principle was established (p. 9-10).  
These arguments have been reviewed but have not been found fully persuasive.  
Although the claims are drawn to specific sequences these sequences have not been shown to provide a correlation to prostate cancer subtypes based upon any aggregate expression.  Further, the claims are drawn to any sample not just blood and plasma.  The specification has not shown a correlation of expression in any sample types.  Furthermore, the claims are not limited to specific statistical methods as assorted but rather comparing aggregated expression probes to a training data set having no prost and one having prostate.  There is no clear guidance that the training data is from the same population type, sample type, and it merely requires comparing.  Furthermore the data sets in the published literature does not provide support that any training data and any comparison analysis will provide correlation to prostate or non-prostate.  As such the rejection has been maintained.  

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634